DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary amendments to the claims were submitted on 8/17/21.  Claims 1-20 were cancelled.  New claims 21-40 were added and were examined.

Information Disclosure Statement
	The IDS submitted on 8/9/21 was considered.

Specification
	The specification is objected to because it should be amended in the “CROSS-REFERENCE TO RELEATED APPLICATION” section to reflect that the parent application had issued as US patent 11,087,008.


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kus et al (US 2015/0341367).

Claims 21 and 28:
As per claim 21, Kus discloses:
establishing, by a client device, a session between a server and an application accessible on the client device, the application comprising HyperText Transfer Markup Language (HTML) (paragraphs 56, 59, 61, and 74; Client device 110 has a secure browser application 115 that is used to create a secure connection to one or more network services/applications/sites/resources/extenders provided by one or more network servers); 
establishing, by the client device, a channel between the client device and the application based on the application being a trusted application (paragraphs 59-60, 65; Browser application can confirm DNS for entry points to enterprise system that has not been compromised, thus is still trusted); and 
transferring, by the client device, data between the client device and the application via the established channel (paragraphs 66, 70, and 75; Different types of data transfers are discussed in cited portions).

The rejection of claim 21 applies, mutatis mutandis, to claim 28.


Claims 22 and 29:
	As per claim 22, Kus further discloses accessing the application via a browser executable on the client device (paragraphs 56, 59, and 84).
The rejection of claim 22 applies, mutatis mutandis, to claim 29.

Claims 23 and 30:
	As per claim 23, Kus further discloses wherein the browser is embedded within a client application of the client device (paragraphs 56, 76, and 84; For example, Chrome Browser is accessed via an operating system interface installed on a client device).
The rejection of claim 23 applies, mutatis mutandis, to claim 30.

Claims 24 and 31:
	As per claim 24, Kus further discloses wherein the application is configured to provide access to a network application hosted on the server (paragraphs 56, 59, 61, and 74).
The rejection of claim 24 applies, mutatis mutandis, to claim 31.

Claims 25 and 32:
	As per claim 25, Kus further discloses transferring data between the session and an operating system of the client device using the established channel (66, 70, 75, 82, 84).
The rejection of claim 25 applies, mutatis mutandis, to claim 32.

Claims 26 and 33:
	As per claim 26, Kus further discloses determining, by the client device, that the application is trusted based at least on the server providing the application or the server authorizing the application (paragraphs 59-61).
The rejection of claim 26 applies, mutatis mutandis, to claim 33.

Claims 27 and 34:
	As per claim 27, Kus further discloses using, by the client device, the established channel to transfer data between the application and one of a file system, a clipboard or an input and/or output device of the client device (paragraphs 59, 70, and 78).
The rejection of claim 27 applies, mutatis mutandis, to claim 34.

Claim 35:
	Kus discloses:
a client application configured on a client device (paragraph 56; Client device 110 having secure browser application 115 installed thereon);
wherein the client application is configured (paragraph 56) to:
establish a session to a secure browser hosted on the server (paragraphs 56, 59, 61, and 74; Client device 110 has a secure browser application 115 that is used to create a secure connection to one or more network services/applications/sites/resources/extenders provided by one or more network servers.  Among the server resources accessed are directories and websites such as Facebook.  Each of these could be considered secure browser hosted on the server as a user can use the browser on a client device to connect to these web services to then browse directories or pages);
establish a channel between the client application and the secure browser accessed via the client application (paragraphs 59-60, 65; Browser application can confirm DNS for entry points to enterprise system that has not been compromised, thus is still trusted); and 
transfer portions of the data received via the session from the secure browser to the client device using the channel (paragraphs 66, 70, and 75; Different types of data transfers are discussed in cited portions).

Claim 36:
	Kus discloses a browser embedded within the client application, the browser configured to provide the session to the secure browser hosted on the server (paragraphs 56, 59, 61, 74, 76, and 84).

Claim 37:
	Kus further discloses wherein the client application is further configured to transfer the portions of data between the client application on the client device and an operating system of the client device via the channel (paragraphs 66, 70, 75, 82, and 84).

Claim 38:
	Kus further discloses wherein the client application is further configured to receive via the channel data comprising HTML-based content of an application accessed via the secure browser (paragraphs 56, 59, 74, and 80).

Claim 39:
	Kus further discloses wherein the client application is further configured to use the channel to transfer data from the application received via the session to a clipboard of one of the client application or the client device (paragraphs 59 and 70).

Claim 40:
	Kus further discloses wherein the client application is further configured to use the channel to transfer data from the application received via the session to a file system or I/O device of the client device (paragraphs 59 and 70).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,087,008. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘008 patent anticipate claims 21-40 of the present application.  The only difference is that the claims of the ‘008 patent additionally recite in the independent claims “accessing, via an embedded browser executing on a client device, an HTML-based application of the client device, the HTML-based application configured to provide access to a network application via the embedded browser”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495